974 So. 2d 538 (2008)
Christian C. RODRIGUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-4530.
District Court of Appeal of Florida, Second District.
February 8, 2008.
James Marion Moorman, Public Defender, and John Thor White, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
*539 NORTHCUTT, Chief Judge.
We affirm without comment, but we point out that the judgment and sentences list the defendant's name in many places as Christopher Ortiz. This appears to be a scrivener's error, and we remand for its correction.
Affirmed and remanded.
FULMER and WHATLEY, JJ., Concur.